Per Curiam: In this case there was a trial before the circuit court by agreement, without a jury. No written propositions to be held as law by the court in the decision of the case were submitted to the court, as required by section 42 of the Practice act. Hence, no question of law is presented by the record for our determination. (Hall v. Cox, 144 Ill. 532; Waldron v. Alexander, 136 id. 550; Belleville Savings Bank v. Bornman, 124 id. 200; Hobbs v. Ferguson, 100 id. 232.) No error is complained of as having been committed by the trial court in the admission or exclusion of evidence. It follows that the judgment of the Appellate Court must be affirmed. It is accordingly so ordered. Judgment affirmed.